IN THE SUPREME COURT OF THE STATE OF DELAWARE

KEVIN M. BUNKE, §
§ No. 370, 2016
Defendant BeloW, §
Appellant, § Court BeloW-_Superior Court
§ of the State of Delaware
v. §
§ Cr. ID No. 1410006032
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: December 28, 2016
Decided: January 17, 2017

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

ORDER

This 17th day of January 2017, upon consideration of the appellant’s Supreme

Court Rule 26(c) brief, the State’s response, and the record below, it appears to the

Court that:

(1) On June 3, 2015, the appellant, Kevin M. Bunke, pled guilty to Reckless

Endangering in the First Degree, Theft of a Motor Vehicle, Vehicular Assault in the

Second Degree, and Driving Under the Influence of Drugs. In exchange, the State

agreed to dismiss the remaining charges against Bunl11 Del. C. § 4214(a). The Superior Court sentenced
Bunke, effective October 9, 2014, as follows: (i) for Reckless Endangering in
the First Degree, as a habitual offender, eight years of Level V incarceration;
(ii) for Theft of a Motor Vehicle, two years of Level V incarceration,
suspended for eighteen months of Level 111 probation; (iii) for Vehicular
Assault in the Second Degree, one year of Level V incarceration, suspended
for year of Level 111 probation; and (iv) for Driving under the Influence of
Drugs, one year of Level V incarceration suspended for one year of Level 111
probation. This appeal followed.

(4) On appeal, Bunke’s appellate counsel (“Counsel”) filed a brief and a
motion to Withdraw under Rule 26(c). Counsel asserts that, based upon a complete

and careful examination of the record, there are no arguably appealable issues.

Counsel represents that he provided Bunke with a copy of the motion to withdraw
and the accompanying brief and informed Bunke of his right to identify any points
he wished this Court to consider on appeal. Bunke has not identified any points for
this Court to consider. The State has responded to the Rule 26(c) brief and moved
to affirm the Superior Court’s judgment

(5) When reviewing a motion to withdraw and an accompanying brief
under Rule 26(c), this Court must: (i) be satisfied that defense counsel has made a
conscientious examination of the record and the law for arguable claims; and (ii)
conduct its own review of the record and determine whether the appeal is so totally
devoid of at least arguably appealable issues that it can be decided without an
adversary presentation.l This Court has reviewed the record carefully and has
concluded that Bunke’s appeal is wholly without merit and devoid of any arguably
appealable issue. We also are satisfied that Counsel has made a conscientious effort
to examine the record and the law and has properly determined that Bunl488 U.S. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del. 1996).